Title: John Bondfield to the American Commissioners, 17 August 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs
Bordeaux 17 Augt. 1778
By Monsieur Le Norman who left this yesterday I had the Honor to advise you of the ill State of Health of Cap. Ayres and of my apprehendtion of his incapacity to proceed. I am more confirmd in my doubts his Physicians assuring me it will be imposible for him to resist the sharpness of the Air and the fatigue of the Passage, and of which he appears himself convinct by his conversation to me last Evening. The Vessel will be off the Waies this evening and by Saturday will have her provissions Water &c. on board ready to proceed. The Captain has on board a few Hogsheads Tobacco and other triffles given him by Genl. Warren and others his Freinds in Boston the proceeds to be laid out in Family Stores for themselves. There is no Goods on Board on Account of the States.
Permit me to refer you to mine of Yesterday with regard to my favorite Plan which I should be happy to find correspond with your Ideas of its Utility. I have the Honor to be with due Respect Sirs Your most Obedient Humble Servant
John Bondfield
Paris The Honbles the Commissioners
 
Addressed: The Honble. Benj Franklin / Arthur Lee. John Adams Esq / Commissioners from Congress / at / Paris
Notation: Mr Bondfield Bourdeaux 17 August. 78
